Title: To Benjamin Franklin from David Hall, 31 March 1760
From: Hall, David
To: Franklin, Benjamin


          
            Sir,
            Philada. March 31. 1760
          
          In my two last to you, of the 5th and 6th Instant, by the Captains Grant and McKinly, to Liverpool and Dublin, were inclosed the first and second Copies of a Bill of Exchange for £200 Sterling; and, in case of Miscarriages, I now send you the third Copy of the same Bill, and am, Sir, Yours, &c.
          
            D. Hall
            To Mr. Franklin.By the Roebuck, Capt. Jones, to Holyhead.
          
        